    Case 2:21-cv-05976-PA-AFM Document 7 Filed 07/26/21 Page 1 of 2 Page ID #:74

                                                                                                            JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                         CIVIL MINUTES - GENERAL
 Case No.         CV 21-5976 PA (AFMx)                                          Date    July 26, 2021
 Title            Brianna Orlowski v. Phytage Laboratories LLC et al



 Present: The Honorable             PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
            K. Sali-Suleyman                               Not Reported                          N/A
                Deputy Clerk                              Court Reporter                      Tape No.
                Attorneys Present for Plaintiff:                    Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                 IN CHAMBERS – COURT ORDER

        The Court is in receipt of a Notice of Removal filed by defendant My Lifestyle
Solutions LLC d/b/a Phytage Labs (“Defendant”). (Dkt. 1 (“Removal”).) The Notice alleges that the
Court has diversity jurisdiction over this action pursuant to 28 U.S.C. § 1332. (Id. ¶6.) However, after
reviewing the Notice of Removal, it appears that Defendant has failed to properly allege its own
citizenship.

         Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by Congress and the Constitution. Kokkonen v. Guardian Life Ins. Co., 511 U.S.
375, 377 (1994). A suit filed in state court may be removed to federal court if the federal court would
have had original jurisdiction over the suit. 28 U.S.C. § 1441(a). A removed action must be remanded
to state court if the federal court lacks subject matter jurisdiction. Id. § 1447(c). “The burden of
establishing federal jurisdiction is on the party seeking removal, and the removal statute is strictly
construed against removal jurisdiction.” Prize Frize, Inc. v. Matrix (U.S.) Inc., 167 F.3d 1261, 1265 (9th
Cir. 1999). “Federal jurisdiction must be rejected if there is any doubt as to the right of removal in the
first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

        Jurisdiction may be based on complete diversity of citizenship, requiring all plaintiffs to have a
different citizenship from all defendants and for the amount in controversy to exceed $75,000.00. See
28 U.S.C. § 1332. A corporation is a citizen of both its state of incorporation and the state in which it
has its principal place of business. 28 U.S.C. § 1332(c)(1); see also New Alaska Dev. Corp. v.
Guetschow, 869 F.2d 1298, 1300-01 (9th Cir. 1989). The citizenship of a partnership or other
unincorporated entity—such as a limited liability company—is the citizenship of its members. See
Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006) (“[L]ike a partnership, an
LLC is a citizen of every state of which its owners/members are citizens.”). “[T]o properly plead
diversity jurisdiction with respect to a limited liability company, the citizenship of all members must be
pled.” Schweiss v. Greenway Health, LLC, 2019 U.S. Dist. LEXIS 90066, at *4 (C.D. Cal. May 29,
2019) (citing NewGen, LLC v. Safe Cig, LLC, 840 F.3d 606 (9th Cir. 2016)) (emphasis added).

     Here, the Notice of Removal states that Defendant is a limited liability company whose sole
member is Make Good Media, LLC, a limited liability company. (Removal ¶¶6-10.) The sole owner

CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
    Case 2:21-cv-05976-PA-AFM Document 7 Filed 07/26/21 Page 2 of 2 Page ID #:75

                                                                                                           JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES - GENERAL
 Case No.       CV 21-5976 PA (AFMx)                                           Date    July 26, 2021
 Title          Brianna Orlowski v. Phytage Laboratories LLC et al

and member of Make Good Media, LLC is Lone Star Media Partners, LP, a limited partnership. (Id.)
Defendant alleges that “Lone Star Media Partners, LP is owned by two natural persons that are citizens
of the State of Texas; the Lifestyle Solutions Trust, a Trust formed pursuant to the laws of the State of
Texas; and Celero Pros, Inc. a domestic ‘C’ corporation incorporated under the laws of the State of
Texas with a principal place of business in Austin, Texas.” (Id.) However, for Lifestyle Solutions Trust,
“[a] trust has the citizenship of its trustee or the trustees.” Johnson v. Columbia Props. Anchorage, LP,
437 F.3d 894, 899 (9th Cir. 2006) (citing Navarro Sav. Ass’n v. Lee, 446 U.S. 458, 464 (1980)); Pavoni
v. Chrysler Grp. LLC, 2012 U.S. Dist. LEXIS 196143, at *6-7 (C.D. Cal. Apr. 23, 2012) (“The VEBA
Trust is a citizen of the states where its trustees are citizens”). Defendant has not presented any
information in the Notice of Removal about the trustee(s) of Lifestyle Solutions Trust, or their
citizenship. Defendant’s allegation that Lifestyle Solutions Trust is “a Trust formed pursuant to the laws
of the State of Texas” is insufficient to establish the citizenship of the trust.

        Because Defendant has not sufficiently alleged the citizenship of Lifestyle Solutions Trust, it has
also failed to establish its own citizenship. “Absent unusual circumstances, a party seeking to invoke
diversity jurisdiction should be able to allege affirmatively the actual citizenship of the relevant parties.”
Kanter, 265 F.3d at 857. Moreover, a defendant is presumed to know the facts surrounding its own
citizenship. See, e.g., Leon v. Gordon Trucking, Inc., 76 F. Supp. 3d 1055, 1063 (C.D. Cal. 2014) (“[A]
corporate defendant, like any other, is presumed to know its own citizenship.”) (collecting cases);
Cretian v. Job1USA, Inc., 2009 WL 4841039, at *1 (D. Or. Dec. 11, 2009) (“Defendant is presumed to
know its own citizenship; indeed it is in the best position to know it for purposes of removal.”).
Therefore, the Court finds that Defendant has failed to establish complete diversity of the parties.

        For these reasons, Defendant has not met the burden of showing that this Court has subject
matter jurisdiction over Plaintiff’s claims. This action is therefore remanded to the Superior Court of
California for the County of Los Angeles, Case No. 21SMCV00562, for lack of subject matter
jurisdiction. See 28 U.S.C. § 1447(c).

         IT IS SO ORDERED.




CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                     Page 2 of 2
